Citation Nr: 1805907	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  13-22 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lower back disability, to include as secondary to the Veteran's service-connected bilateral foot cold hypersensitivity residuals.

2.  Entitlement to service connection for a right knee disability, to include as secondary to the Veteran's service-connected bilateral foot cold hypersensitivity residuals.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1975 to February 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In February 2015, the Veteran testified at a video conference hearing in Detroit, Michigan before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the electronic claims file.  

This matter was previously before the Board in August 2015, at which time it was remanded to the RO for further evidentiary development.  Specifically, the RO was instructed to obtain Social Security Administration (SSA) records and updated VA records; and contact the Veteran for assistance gathering Workers' Compensation records and a missing nexus statement from Dr. Z.  SSA records, updated VA records, and the nexus statement from Dr. Z. were obtained.  Via correspondence in October 2015, the RO requested the Veteran's assistance in obtaining Workers' Compensation records; however, the Veteran did not respond.  Review of the electronic claims file shows there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, appellate consideration may proceed. 

Evidence relevant to this appeal has been received since the March 2016 Supplemental Statement of the Case.  By correspondence dated in December 2017, the Veteran, via his representative, waived initial RO review of this evidence.  38 C.F.R. § 20.1304(c) (2017). 

In its August 2015 decision, the Board referred a claim of entitlement to service connection for a left knee condition to the RO with instructions to contact the Veteran and confirm whether the Veteran intended to make such a claim.  Review of the electronic claims file shows that the Appeals Management Center sent the issue to the RO via correspondence in March 2016; yet the RO has not taken action.  Consequently, this issue is again REFERRED to the RO to confirm whether the Veteran intends to make a claim for his left knee and, if so, to take any additional appropriate actions.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran's lower back disability did not manifest while in service, or within one year thereafter, and is not causally or etiologically related to service or the Veteran's service-connected bilateral foot cold hypersensitivity residuals.

2.  The Veteran's right knee disability did not manifest while in service, or within one year thereafter, and is not causally or etiologically related to service or the Veteran's service-connected bilateral foot cold hypersensitivity residuals.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lower back disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017). 

2.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (CAVC).  38 U.S.C. § 7104(d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the CAVC has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, neither the Veteran nor his representative  have alleged any deficiency with the conduct of the Veteran's Board hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens, 814 F.3d at 1361, that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1381.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.
I.  Direct Service Connection

Establishing direct service connection requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  Here, the evidence of record clearly demonstrates that the Veteran experiences a current lower back and right knee disability.  The Veteran's VA treatment records contain consistent complaints of chronic pain in the lower back and right knee throughout the appeals period.  The June 2014 VA examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine and degenerative joint disease of the right knee joint, as supported by diagnostic imaging in the record.  The first Shedden element has been established. 

Regarding the second Shedden element, review of the electronic claims file shows that neither the Veteran nor his representative have alleged that these disabilities were incurred in or aggravated by his active duty military service.  In fact, the Veteran testified that he did not begin experiencing lower back and right knee pain until his late forties, approximately ten years earlier.  The Veteran's service treatment records contain no evidence of in-service incurrence of lower back or right knee arthritis.  Consequently, the Veteran has not proven the second Shedden element, and his claims must be denied.  In the absence of proof of an in-service incurrence or aggravation of disease or injury, there is no basis upon which to analyze the third Shedden element of a direct service connection claim-the so called nexus element.  

II.  Secondary Service Connection 

The Veteran's primary contention is that his lower back and right knee disabilities are causally related to his service-connected bilateral foot cold hypersensitivity residuals.  In the context of claims for secondary service connection under 38 C.F.R. § 3.310, the evidence must demonstrate an etiological relationship between the service-connected disability on the one hand and the condition said to be proximately due to (caused by) the service-connected disability on the other.  See Buckley v. West, 12 Vet. App. 76, 84 (1998); Wallin v. West, 11 Vet. App. 509   (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Here, a current disability is established and the dispositive element is whether there is any etiological relationship (i.e., causation or aggravation) between the Veteran's lower back and right knee disabilities, and his service-connected bilateral foot cold hypersensitivity residuals.  

At the February 2015 Board hearing, the Veteran testified regarding his subjective belief that his arthritic lower back and right knee are the result of his service connected bilateral foot cold hypersensitivity residuals.  While the Veteran is competent to report (1) symptoms observable to a layperson (i.e., lower back/knee pain, swelling); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he lacks the requisite specialized medical knowledge, training, and experience necessary to render medical opinions regarding the clinical significance of observable symptoms or the etiology of his disabilities.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77(Fed. Cir. 2007).  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The Veteran was afforded VA examinations in June 2014 to assess the nature and severity of his lower back and right knee disabilities.  The VA examiner opined that these conditions were not proximately due to or aggravated by the Veteran's service-connected bilateral foot cold hypersensitivity residuals, but were instead "as likely as not related to his aging and degenerative process."  The Board affords this VA examiner's opinion significant evidentiary weight as it is was rendered after a complete review of the Veteran's medical records and in-person physical examination, and is supported by a cogent medical rationale.

In support of his claims, the Veteran has submitted two medical nexus statements from his treating providers.  First, Dr. Z. signed a March 2015 statement asserting the following:

The patient is suffering from minimal osteophyte formation on the right knee, no significant findings of athropathy on the left knee and mild findings of lumbar spondylosis on his back.  These medical conditions could be a secondary result to frost bite, cold weather exposure, the patient experienced in the winter of 1976. 

The Board affords this statement little probative value.  First, this provider did not link the Veteran's disabilities to his service connected bilateral foot condition, as alleged by the Veteran.  Second, to the extent that this provider linked the Veteran's current disabilities directly to his military service and related cold weather exposure, this medical opinion's use of the word "could" negates the legal adequacy of the opinion, and renders it as mere speculation insufficient to substantiate a claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (explaining that medical evidence which merely indicates that an alleged disorder may be related to service is too speculative to establish the presence of any such relationship);  Perman v. Brown, 5 Vet. App. 237, 241   (1993) (speculative or equivocal medical opinions may be considered "non-evidence" and have no probative value); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  Third, the medical opinion is conclusory without any supporting explanation or rationale.  A medical opinion that is unsupported by a coherent rationale is of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (most of the probative value of a medical opinion comes from its reasoning; a medical opinion that contains only data and conclusions is accorded no weight).  For these reasons, the Board declines to afford Dr. Z.'s medical opinion any significant evidentiary weight.  

The Veteran has also submitted an April 2015 written statement from Dr. B. noting that the Veteran exhibited mild lumbar spondylosis and minimal arthritic spurring in the right knee.  Dr. B. opined that these current disabilities were consistent with the Veteran's age, but qualified this opinion by asserting that "trauma which could have occurred early in [the Veteran's] life also could cause these [arthritic] changes."  While this medical opinion lends some support to the VA examiner's conclusion that the Veteran's disabilities are age-related in nature, the Board again declines to afford this opinion any significant evidentiary weight due to it equivocality.  See Perman, 5 Vet. App. at 241;  Obert, 5 Vet. App. at 33. 

For the reasons stated above, the Board has assigned greater evidentiary weight to the June 2014 VA examiner's opinion over the two private nexus statements of record.  Consequently, the Board concludes that the Veteran's lower back and right knee disabilities are neither proximately due to nor aggravated by the Veteran's service connected bilateral foot cold hypersensitivity residuals.   Secondary service connection is denied. 

III.  Presumptive Service Connection

Under certain circumstances, service connection may be established through application of statutory presumptions, including for chronic diseases (such as arthritis) when manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection based on the showing of a chronic disease (arthritis, i.e., degenerative joint disease) is also not warranted in this case.  The medical evidence of record does not show that the Veteran sought treatment for his lower back or right knee disabilities immediately following his period of active duty service or for many years thereafter.  The Veteran's service treatment records are absent for any complaints related to a lower back or right knee disability.  Additionally, the Board further observes that the post-service record on appeal is similarly negative for any findings of complaints, treatment, or diagnosis of a lower back or right knee disability until decades after service.  As noted supra, the Veteran testified that these disabilities did not manifest until he was in his forties, decades after his active duty service had ended.  With the above considerations in mind, the Board finds that a lower back and right knee disability did not manifest to a compensable degree during active duty service or within one year of separation from service.  Presumptive service connection is denied.  

In sum, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of entitlement to service connection for a lower back and right knee disability must be denied under all theories of entitlement.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a lower back disability is denied.

Entitlement to service connection for a right knee disability is denied. 


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


